DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim 4 recites:
wherein the system information is needed for booting up of the memory device.

Examiner is unable to find support for this limitation.  There appears to be description of loading this information during booting, but not that it is “needed” for booting up of the memory device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (Pub. No. U.S. 2015/0378642) in view of Moshayedi (Pub. No. US 2009/0327589) and Kashyap et al. (Pub. No. US 2017/0090785).

Claim 1:
Moon et al. disclose a method for performing system backup in a memory device, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element [figs. 2-3; par. 0028 - nonvolatile memory (303) with NVFS mapping table and journal], and a memory controller which stores a global logical-to-physical (L2P) address mapping table in the NV memory [par. 19 - a mapping table in the NVFS including information on what is stored in the NVSSM, in what physical location and the status of the data], the method comprising: 
writing system information of the memory device at a plurality of locations within the NV memory at a same time to make the system information be stored at both a first location and a second location within the plurality of locations, respectively, wherein the memory controller maintains the global L2P address mapping table according to usage of the NV memory, the system information is internal control information of the NV memory and at least one secondary table regarding management of the global L2P address mapping table, and the system information stored at the second location is equivalent to the system information stored at the first location [pars. 0003, 0020-0023 - Storing file system information to a first nonvolatile memory and storing a copy of the first file system information to a second nonvolatile memory. As evidenced by the remarks filed on 7.29.2020, “at a same time” is being interpreted as the data being from a same point in time, rather than a simultaneous writing of the data to different locations. Multiple redundant copies of a mapping table and a journal are maintained, such that, they can be recovered in the event that the main table or journal is lost or corrupted. The mapping table and journal correspond to the claimed “system table regarding overall management of the NV memory” as the claim does not set forth what is present in the system table. The information is loaded during a trigger event such as powered on the DSD (i.e. initialization). The journal is a secondary table that is used to update the mapping table.]; and 
when the system information stored at the first location is not available, reading the system information stored at the second location to control the memory device to operate according to the system information read from the second location [see paragraph 3 in general, lines 7-13 in particular].
However, Moon et al. do not specifically disclose:
the plurality of locations being within a same storage medium and having same respective access times [par. 0018 – In the depicted embodiment, Moon et al. disclose a hybrid HDD including a disc memory and a NVSSM memory, however, Moon et al. further disclose that other non-volatile memory may be used in place of the disc and NVSSM. Further, the description is not limited to hybrid storage devices].
In the same field of endeavor, Moshayedi discloses:
the plurality of locations being within a same storage medium and having same respective access times [pars. 0035, 0039 – Multiple copies of system information (e.g. mapping table) may be stored in the flash blocks, such that, in the event that a table is corrupted a redundant copy of the table may be used. The number of redundant copies is only limited by the amount of space one would want to dedicate to the storage of the redundant tables. The combination provides the main mapping table (212) and NV file system backup (220) of Moon et al. would be replaced by multiple redundant copies of main mapping table (212) on a single flash storage device, as disclosed by Moshayedi].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon et al. to include, storing multiple redundant copies of system information, as taught by Moshayedi, in order to improve performance over the hybrid HDD disclosed by Moon et al. while retaining redundancy of system information [Moshayedi - pars. 0035, 0039].

Moon et al. and Moshayedi disclose all the limitations above but do not specifically disclose:
the system information including information for initialization of the NV memory, the system information comprises a system table regarding overall management of the NV memory [More specifically, although the L2P address mapping table and the system table in the system information are not specifically claimed as being separate tables, an additional reference is being provided.].
In the same field of endeavor, Kashyap et al. disclose:
the system information including information for initialization of the NV memory, the system information comprises a system table regarding overall management of the NV memory [par. 0027 – System tables. (“In certain embodiments, the device controller 130 may be configured to store information, including, for example, operating system(s) code, application code, system tables and/or other data, in the non-volatile solid-state storage 140 and/or other non-volatile memory such as a boot ROM not shown in the figure. On power-up, the device controller may be configured to load such data for use in operation of the data storage device 120.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Moon et al. and Moshayedi to include storing system tables, as taught by Kashyap et al. in order to provide non-volatile storage for operational data of the storage device.

Claim 15:
Moon et al. disclose a memory device, comprising: 
a non-volatile (NV) memory, arranged to store information, wherein the NV memory comprises at least one NV memory element [figs. 2-3; par. 0028 - nonvolatile memory (303) with NVFS mapping table and journal]
and a memory controller, coupled to the NV memory, arranged to control operations of the memory device, and store a global logical-to-physical (L2P) address mapping table in the NV memory [par. 19 - a mapping table in the NVFS including information on what is stored in the NVSSM, in what physical location and the status of the data], wherein the memory controller comprises: 
a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the memory controller [fig. 3; par. 25 - controller 306 with associated memory 308 and processor 310], wherein: 
the memory controller maintains the global L2P address mapping table according to usage of the NV memory, writes system information of the memory device at a plurality of locations within the NV memory at a same time to make the system information be stored at both a first location and a second location within the plurality of locations, respectively, wherein the system information is internal control information of the NV memory and at least one secondary table regarding management of the global L2P address mapping table, and the system information stored at the second location is equivalent to the system information stored at the first location [pars. 0003, 0020-0023 - Storing file system information to a first nonvolatile memory and storing a copy of the first file system information to a second nonvolatile memory. As evidenced by the remarks filed on 7.29.2020, “at a same time” is being interpreted as the data being from a same point in time, rather than a simultaneous writing of the data to different locations. Multiple redundant copies of a mapping table and a journal are maintained, such that, they can be recovered in the event that the main table or journal is lost or corrupted. The mapping table and journal correspond to the claimed “system table regarding overall management of the NV memory” as the claim does not set forth what is present in the system table. The information is loaded during a trigger event such as powered on the DSD (i.e. initialization). The journal is a secondary table that is used to update the mapping table.]; and 
when the system information stored at the first location is not available, the controller reads the system information stored at the second location to control the memory device to operate according to the system information read from the second location [see paragraph 3 in general, lines 7-13 in particular].
However, Moon et al. do not specifically disclose:
the plurality of locations being within a same storage medium and having same respective access times [par. 0018 – In the depicted embodiment, Moon et al. disclose a hybrid HDD including a disc memory and a NVSSM memory, however, Moon et al. further disclose that other non-volatile memory may be used in place of the disc and NVSSM. Further, the description is not limited to hybrid storage devices].
In the same field of endeavor, Moshayedi discloses:
the plurality of locations being within a same storage medium and having same respective access times [pars. 0035, 0039 – Multiple copies of system information (e.g. mapping table) may be stored in the flash blocks, such that, in the event that a table is corrupted a redundant copy of the table may be used. The number of redundant copies is only limited by the amount of space one would want to dedicate to the storage of the redundant tables. The combination provides the main mapping table (212) and NV file system backup (220) of Moon et al. would be replaced by multiple redundant copies of main mapping table (212) on a single flash storage device, as disclosed by Moshayedi].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon et al. to include, storing multiple redundant copies of system information, as taught by Moshayedi, in order to improve performance over the hybrid HDD disclosed by Moon et al. while retaining redundancy of system information [Moshayedi - pars. 0035, 0039].

Moon et al. and Moshayedi disclose all the limitations above but do not specifically disclose:
the system information including information for initialization of the NV memory, the system information comprises a system table regarding overall management [More specifically, although the L2P address mapping table and the system table in the system information are not specifically claimed as being separate tables, an additional reference is being provided.].
In the same field of endeavor, Kashyap et al. disclose:
the system information including information for initialization of the NV memory, the system information comprises a system table regarding overall management of the NV memory [par. 0027 – System tables. (“In certain embodiments, the device controller 130 may be configured to store information, including, for example, operating system(s) code, application code, system tables and/or other data, in the non-volatile solid-state storage 140 and/or other non-volatile memory such as a boot ROM not shown in the figure. On power-up, the device controller may be configured to load such data for use in operation of the data storage device 120.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Moon et al. and Moshayedi to include storing system tables, as taught by Kashyap et al. in order to provide non-volatile storage for operational data of the storage device.

Claim 18:
Moon et al. disclose a memory controller of a memory device, the memory device comprising the memory controller and a non-volatile (NV) memory, the NV memory [figs. 2-3], the memory controller comprising: 
a processing circuit, arranged to control the memory controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the memory controller [fig. 3; par. 25 - controller 306 with associated memory 308 and processor 310], wherein: 
the memory controller stores a global logical-to-physical (L2P) address mapping table in the NV memory and maintains the global L2P address mapping table according to usage of the NV memory [par. 19 - a mapping table in the NVFS including information on what is stored in the NVSSM, in what physical location and the status of the data], writes system information of the memory device at a plurality of locations within the NV memory at a same time to make the system information be stored at both a first location and a second location within the plurality of locations, respectively, wherein the system information is internal control information of the NV memory at least one secondary table regarding management of the global L2P address mapping table, and the system information stored at the second location is equivalent to the system information stored at the first location [pars. 0003, 0020-0023 - Storing file system information to a first nonvolatile memory and storing a copy of the first file system information to a second nonvolatile memory. As evidenced by the remarks filed on 7.29.2020, “at a same time” is being interpreted as the data being from a same point in time, rather than a simultaneous writing of the data to different locations. Multiple redundant copies of a mapping table and a journal are maintained, such that, they can be recovered in the event that the main table or journal is lost or corrupted. The mapping table and journal correspond to the claimed “system table regarding overall management of the NV memory” as the claim does not set forth what is present in the system table. The information is loaded during a trigger event such as powered on the DSD (i.e. initialization). The journal is a secondary table that is used to update the mapping table.]; and 
when the system information stored at the first location is not available, the controller reads the system information stored at the second location to control the memory device to operate according to the system information read from the second location [see paragraph 3 in general, lines 7-13 in particular].
However, Moon et al. do not specifically disclose:
the plurality of locations being within a same storage medium and having same respective access times [par. 0018 – In the depicted embodiment, Moon et al. disclose a hybrid HDD including a disc memory and a NVSSM memory, however, Moon et al. further disclose that other non-volatile memory may be used in place of the disc and NVSSM. Further, the description is not limited to hybrid storage devices].
In the same field of endeavor, Moshayedi discloses:
the plurality of locations being within a same storage medium and having same respective access times [pars. 0035, 0039 – Multiple copies of system information (e.g. mapping table) may be stored in the flash blocks, such that, in the event that a table is corrupted a redundant copy of the table may be used. The number of redundant copies is only limited by the amount of space one would want to dedicate to the storage of the redundant tables. The combination provides the main mapping table (212) and NV file system backup (220) of Moon et al. would be replaced by multiple redundant copies of main mapping table (212) on a single flash storage device, as disclosed by Moshayedi].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon et al. to include, storing multiple redundant copies of system information, as taught by Moshayedi, in order to improve performance over the hybrid HDD disclosed by Moon et al. while retaining redundancy of system information [Moshayedi - pars. 0035, 0039].

Moon et al. and Moshayedi disclose all the limitations above but do not specifically disclose:
the system information including information for initialization of the NV memory, the system information comprises a system table regarding overall management of the NV memory [More specifically, although the L2P address mapping table and the system table in the system information are not specifically claimed as being separate tables, an additional reference is being provided.].
In the same field of endeavor, Kashyap et al. disclose:
the system information including information for initialization of the NV memory, the system information comprises a system table regarding overall management of the NV memory [par. 0027 – System tables. (“In certain embodiments, the device controller 130 may be configured to store information, including, for example, operating system(s) code, application code, system tables and/or other data, in the non-volatile solid-state storage 140 and/or other non-volatile memory such as a boot ROM not shown in the figure. On power-up, the device controller may be configured to load such data for use in operation of the data storage device 120.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Moon et al. and Moshayedi to include storing system tables, as taught by Kashyap et al. in order to provide non-volatile storage for operational data of the storage device.

Claims 4, 16 and 19 (as applied to claims 1, 15, and 18 respectively):
Moon et al. disclose that the step of reading the system information stored at the second location to control the memory device to operate according to the system information read from the second location further comprises:
during booting up of the memory device, when the system information stored at the first location is not available, reading the system information stored at the [par. 21 - main mapping table 212 is loaded to RAM 210 at a power-on event, and as such, is needed for booting up on the memory device].

Claim 5 (as applied to claim 1 above):
Moon et al. disclose: 
wherein the at least one NV memory element comprises a plurality of NV memory elements, and the first location and the second location correspond to a first NV memory element and a second NV memory element within the plurality of NV memory elements, respectively [par. 22 - mapping table 26 and journal 218 copied and written to disc 206].

Claims 14 and 20 (as applied to claims 1 and 18 above respectively):
Moon et al. disclose:
wherein a portion of the system information is related to management of accessing the NV memory [par. 19 - valid status of the data and if it is backed up to disc and the changes to the data so as to know where to access the data]. 

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (Pub. No. U.S. 2015/0378642) in view of Moshayedi (Pub. No. US 2009/0327589) and Kashyap et al. (Pub. No. US 2017/0090785) as applied to claims 5 and 1 above, respectively, and further in view of Yatsuki (Pub. No. US 2011/0022813).

Claim 6:
Moon et al., Moshayedi, and Kashyap et al. teach the limitations of claim 1, Moon et al., Moshayedi, and Kashyap et al. do not explicitly teach wherein a super-block comprises a set of physical blocks of the first NV memory element and a set of physical blocks of the second NV memory element, and the first location and the second location correspond to the set of physical blocks of the first NV memory element and the set of physical blocks of the second NV memory element, respectively; and the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be stored at the first location and the second location within the plurality of locations; Yatsuki teaches wherein a super-block comprises a set of physical blocks of the first NV memory element and a set of physical blocks of the second NV memory element, and the first location and the second location correspond to the set of physical blocks of the first NV memory element and the set of physical blocks of the second NV memory element, respectively; and the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be stored at the first location and the second location within the plurality of locations(Fig 16 superblock 21 and 22 with the physical blocks 0 and 1 of the hard disk 15; Para 56 data written in the superblock 21a and 21b 
writing at least one portion of the system information into the set of physical blocks of the first NV memory element and then writing the at least one portion of the system information into the set of physical blocks of the second NV memory element (Para 55 sub-blocks 21a and 21 each respectively include an increment counter and a physical block number). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, having the teaching of Moon et al., Moshayedi, Kashyap et al. and Yatsuki before him or her to modify the combined teachings of Moon et al., Moshayedi, and Kashyap et al. to include the data storage system of Yatsuki because this will allow for efficient data processing [0004].

Per claim 7, Moon et al., Moshayedi, and Kashyap et al. teach the limitations of claim 1, Moon et al., Moshayedi, and Kashyap et al. do not explicitly teach wherein the at least one NV memory element comprises a plurality of NV memory elements, and the first location and the second location correspond to a first super-block comprising multiple first sets of physical blocks of the plurality of NV memory elements and a second super-block comprising multiple second sets of physical blocks of the plurality of NV memory elements, respectively; Yatsuki teaches wherein the at least one NV memory element comprises a plurality of NV memory elements, and the first location and the second location correspond to a first super-block comprising multiple first sets of Moon et al., Moshayedi, Kashyap et al. and Yatsuki before him or her to modify the combined teachings of Moon et al., Moshayedi, and Kashyap et al. to include the data storage system of Yatsuki because this will allow for efficient data processing [0004].

Per claim 8, Moon et al., Moshayedi, and Kashyap et al. teach the limitations of claim 7, Moon et al., Moshayedi, and Kashyap et al. do not explicitly teach wherein the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be stored at the first location and the second location within the plurality of locations respectively further comprises: writing the system information into the first sets of physical blocks and then writing the system information into the second sets of physical blocks Yatsuki teaches wherein the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be stored at the first location and the second location within the plurality of locations respectively further comprises: writing the system information into the first sets of physical 

Per claim 9, Moon et al., Moshayedi, and Kashyap et al. teach the limitations of claim 7, Moon et al., Moshayedi, and Kashyap et al. do not explicitly teach wherein the system information comprises first partial system information and second partial system information; Yatsuki teaches wherein the system information comprises first partial system information and second partial system information (Fig 16 item 21a and item 21b);
the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be stored at the first location and the second location within the plurality of locations respectively further comprises:
writing the first partial system information into a first portion of physical blocks within the first sets of physical blocks and then writing the first partial system information into a first portion of physical blocks within the second sets of physical blocks (written to block 21a and 21 b and 22a and 22b in sequence);
writing the second partial system information into a second portion of physical blocks within the first sets of physical blocks and then writing the second partial system information into a second portion of physical blocks within the second sets of physical blocks (written to block 21a and 21 b and 22a and 22b in sequence). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, having the teaching of Moon et al., Moshayedi, Kashyap et al. and Yatsuki before him or her to modify the combined teachings of Moon et al., Moshayedi, and Kashyap et al. to include the superblocks of Yatsuki because this will allow for synchronous processing of data to be stored on a hard disk at any time [0052].

Per claim 10, Moon et al., Moshayedi, Kashyap et al. and Yatsuki teach the limitations of claim 9, Yatsuki teaches when at least one of the first super-block and the second super-block is full and writing the system information into the NV memory is successful, removing linking information of a redundant super-block within the first super-block and the second super-block from a management table of the memory device (Para 69 freeing blocks in the block management table).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Patent application 20150378642) in view of Moshayedi (Pub. No. US 2009/0327589), Kashyap et al. (Pub. No. US 2017/0090785), and Syu et al. (U. S. Patent 8769190) 

Per claim 11, Moon et al., Moshayedi, and Kashyap et al. teach the limitations of claim 1, Moon et al., Moshayedi, and Kashyap et al. does not explicitly teach wherein the at least one NV memory element comprises a plurality of NV memory elements, the plurality of NV memory elements comprises a first set of NV memory elements on a first channel and a second set of NV Syu et al. teaches wherein the at least one NV memory element comprises a plurality of NV memory elements, the plurality of NV memory elements comprises a first set of NV memory elements on a first channel and a second set of NV memory elements on a second channel, and the first location and the second location correspond to a first pseudo-super-block comprising multiple first sets of physical blocks of the first set of NV memory elements on the first channel and a second pseudo-super-block comprising multiple second sets of physical blocks of the second set of NV memory elements on the second channel, respectively (Fig 3 item 341 where each first set of physical blocks constitute the superblock 351, item 341 constitute the second superblock 350 each communicating along channels 320 and 321). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, having the teaching of Moon et al., Moshayedi, Kashyap et al. and Syu et al. before him or her to modify the combined teachings of Moon et al., Moshayedi, and Kashyap et al. to include the channel communication of Syu et al. because this will allow for improved response time and concurrency [Col 6 lines 38-42].

Moon et al., Moshayedi, Kashyap et al. and Syu et al. teach the limitations of claim 11, Syu et al.  teaches wherein the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be stored at the first location and the second location within the plurality of locations respectively further comprises: writing the system information into the first sets of physical blocks on the first channel (Fig 3B superblock 351 communication along channel 320);
writing the system information into the second sets of physical blocks on the second channel (Fig 3B super block 350 communication along channel 321).   

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Patent application 20150378642), Moshayedi (Pub. No. US 2009/0327589), Kashyap et al. (Pub. No. US 2017/0090785) and Syu et al. (U. S. Patent 8769190) in view of Yatsuki (U.S. Patent application 20110022813).

Per claim 13 Moon et al., Moshayedi, Kashyap et al. and Syu et al.  teach the limitations of claim 12, Moon et al., Moshayedi, Kashyap et al. and Syu et al.  do not explicitly teach wherein the system information is written into the first sets of physical blocks on the first channel and written into the second sets of physical blocks on the second channel in parallel; Yatsuki teaches wherein the system information is written into the first sets of physical blocks on the first channel and written into the second sets of physical blocks on the second channel in parallel (Para 55 simultaneously the same data is written to Moon et al., Moshayedi, Kashyap et al. and Syu et al.  before him or her to modify the memory device of Moon et al. to include the channel communication of Syu et al. and the data storage system of Yatsuki because this will allow for efficient data processing [0004].

Response to Arguments
Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive. 

Claim Rejections – 36 U.S.C. 112
Examiner maintains that the specification does not provide support for this limitation.  The specification discloses that the memory controller “may start reading the system information”.  The specification does not disclose that this must occur during booting up nor does it disclose that it is needed for booting up the memory device.

Applicant’s arguments with respect to claim(s) 1, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (Pub No. US 2015/0339195) disclose loading a secondary boot code when primary boot code is not found.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



25 August 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139